DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody (US20090322169, “Moody”).
Re claim 12/1, Moody discloses a  terminal box assembly for use with an electric motor assembly 10 having a housing 20 (figs 1-2, [0023]), said terminal box assembly comprising: 
an annular adaptor 46 (fig 2, [0025]) fixedly coupled to the housing 20 (figs 1-2); 
a mounting hub 52 (fig 2, [0025]) extending from a base of said adaptor 46 (fig 2); 
an annular terminal box 28 (figs 1-2, annular around 32) rotatably coupled to said adaptor 46 (fig 2, 28 capable to rotate around 52 before bolts 34 inserted due to circular shape), said terminal box 28 comprising a baseplate 30 having a central opening 32 defined therein (fig 2, [0024]) and configured to receive said mounting hub 52 therethrough (figs 1-2); 
a mounting bracket (figs 2 & below, lock washer) coupled to said mounting hub 52 (figs 1-2, [0024], coupled to 52 through bolt 34) and positioned within said terminal box 28 such that said baseplate 30 is positioned between said mounting bracket and said adaptor 46 (figs 1-2); and 
at least one fastener 34 inserted through an opening in said mounting bracket (figs 1-2 & below, [0024]) and configured to selectively engage said baseplate 30 to compress said terminal box 28 and said adaptor 46 together (figs 1-2, [0024]-[0025], 34 engages 30 through mounting bracket); and
wherein said mounting bracket comprises a C-shaped plate (figs 2 & below, lock washer is ring plate w/ slit).

    PNG
    media_image1.png
    275
    307
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Anjos (EP2988399, “Dos Anjos”) in view of Handwerker et al. (CN101807828, “Handwerker”, using machine translation).
Re claim 1, Dos Anjos discloses a  terminal box assembly for use with an electric motor assembly having a housing 1 (figs 1 & 5-7, [0047]-[0048], note: employing embodiment of figs 5-7 for rejection but as similar structure as figs 1-4, but includes 7), said terminal box assembly comprising: 
an annular adaptor 10 (figs 5, 7 & below, [0035]-[0036]) fixedly coupled to the housing 1 (figs 5 & 7); 
a mounting hub 12 (figs 5 & 7, [0048]) extending from a base of said adaptor (figs 5, 7 & below);
an annular terminal box 2 (figs 1 & 5-7, [0033]), said terminal box 2 comprising a baseplate 5 (figs 6-7, [0037]) having a central opening defined therein (figs 7 & below) and configured to receive said mounting hub 12 therethrough (figs 7 & below); 
a mounting bracket 7 (figs 5-7, [0048]-[0049]) coupled to said mounting hub 12 (figs 5-7, [0048], coupled to 12 through 9) and positioned within said terminal box 2 such that said baseplate 5 is positioned between said mounting bracket 7 and said adaptor 10 (fig 7); and 
at least one fastener 9 (figs 5-7, [0048]) inserted through an opening 8 in said mounting bracket 7 (figs 6-7, [0048]) and configured to selectively engage said baseplate 5 to compress said terminal box 2 and said adaptor 10 together (figs 6-7, [0048]-[0049], 9 engages 5 through 3-where 3 is part of 2).

    PNG
    media_image2.png
    506
    603
    media_image2.png
    Greyscale

Dos Anjos discloses claim 1 except for the annular terminal box is rotatably coupled to said adaptor.
Handwerker discloses the annular terminal box 1 is rotatably coupled to the adaptor 5 (figs 1-3, [0027]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular terminal box of Dos Anjos to be rotatably coupled to the adapter, as disclosed by Handwerker, in order to provide different positioning for holes of the terminal box, as taught by Handwerker ([0011] & [0027]-[0028]). It would be apparent that by modifying wall 11 of the adapter 10 and the channel in baseplate 5 (fig 3) of Dos Anjos to be round, that the terminal box will be rotatable on 11 and then fixed in position by screwing in fastener 9. 
Re claim 2, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos further discloses full engagement of said at least one fastener 9 with said baseplate 5 is configured to prevent rotation of said terminal box 2 relative to said adaptor 10 ([0048]-[0050]) and to seal an interior of said terminal box 2 and said adaptor 10 from an exterior environment (figs 3, 5 & 7, [0035]-[0036] & [0046]).
Dos Anjos discloses claim 2 except for at least partial disengagement of said at least one fastener from said baseplate is configured to enable rotation of said terminal box relative to said adaptor.
Handwerker discloses at least partial disengagement of at least one fastener 4 (figs 1, [0028]-[0029]) is configured to enable rotation of said terminal box 1 relative to said adaptor 5 (figs 1-3, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular terminal box of Dos Anjos in view of Handwerker so at least partial disengagement of said at least one fastener is configured to enable rotation of said terminal box relative to said adaptor, as disclosed by Handwerker, in order to provide different position for holes of the terminal box, as taught by Handwerker ([0011] & [0027]-[0028]). It is pointed out that Dos Anjos in view of Handwerker disclose at least partial disengagement of said at least one fastener from said baseplate is configured to enable rotation of said terminal box relative to said adaptor since: Dos Anjos discloses the fastener 9 engages the baseplate and the fastener 9 connects the terminal box 2 to the adapter 10. 
Re claim 3, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos further discloses said annular adaptor 10 is one of welded to or integrally formed with the housing 1 (figs 5 & 7, [0034]).

Re claim 4, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos is silent with respect to said adaptor and said terminal box are circular and define substantially similar diameters.
Handwerker discloses said adaptor 5 and said terminal box 1 are circular and define substantially similar diameters (figs 1-3, 5 is circular & 1 is circular where it connects to 5; the diameters at the where 1 & 5 connects has substantially similar diameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adaptor and terminal box of Dos Anjos in view of Handwerker so said adaptor and said terminal box are circular and define substantially similar diameters, as disclosed by Handwerker, in order to provide different positioning for holes of the terminal box, as taught by Handwerker ([0011] & [0027]-[0028]).
Re claim 7, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos is silent with respect to a compressible O-ring positioned between said adaptor and said terminal box.
Handwerker discloses a compressible O-ring positioned between said adaptor 5 and said terminal box 1 (figs 1-3, [0032], discloses sealing member between 5 & 6 that is pressed when 4 is tightened; inherently an o-ring since both 5 & 6 have circular contacting parts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adaptor and terminal box of Dos Anjos in view of Handwerker with a compressible O-ring positioned between said adaptor and said terminal box, as disclosed by Handwerker, in order to prevent dust and moisture from entering the terminal box, as taught by Handwerker ([0032]).
Re claim 8, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos further discloses said baseplate 5 comprises a pair of lead slots (figs 7 & below), wherein at least a portion of one slot is configured to align with an opening in the housing 1 (figs 2, 5-7 & below).

    PNG
    media_image3.png
    463
    490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    365
    899
    media_image4.png
    Greyscale

Re claim 9, Dos Anjos in view of Handwerker disclose claim 8 as discussed above. Dos Anjos further discloses said pair of lead slots are arcuate in shape (figs 7 & above for claim 1, slots have arcuate shaped corner). 
It is pointed out that to Dos Anjos in view of Handwerker discloses the slots are arcuate in shape to enable rotation of said terminal box while maintaining lead slot alignment with the housing opening since Dos Anjos discloses the pair of lead slots are aligned with the housing opening; and Handwerker discloses the terminal box is rotatable. Specifically Dos Anjos discloses two pairs of slots, where during rotation of 3 at least one pair of slots will align or overlap with the housing opening.
Re claim 10, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos further discloses said terminal box 2 comprises an annular wall coupled to said baseplate 5 (figs 1, 5-7 & below, annular wall formed by 3),  wherein said annular wall comprises a lead access opening defined therethrough (5-6 & below).

    PNG
    media_image5.png
    360
    664
    media_image5.png
    Greyscale

Re claim 13, Dos Anjos discloses a method of assembling a terminal box assembly for use with an electric motor assembly having a housing 1 (figs 1 & 5-7, [0047]-[0048], note: employing embodiment of figs 5-7 for rejection but as similar structure as figs 1-4, but includes 7), said method comprising: 
fixedly coupling an annular adaptor to the housing 10 (fig 5, [0034]), wherein the adaptor 10 includes a mounting hub 12 extending therefrom (figs 5 & 7, [0048]) and positioned within the adaptor 10 (figs 5 & 7); 
coupling an annular terminal box 2 to the adaptor 10 (figs 1 & 5-7, [0033] & [0048]), the terminal box 2 including a baseplate 5 having a central opening defined therein (figs 6-7, [0037] & above for claim 1) and configured to receive the mounting hub 12 therethrough (figs 7 & above for claim 1); 
coupling a mounting bracket 7 to the mounting hub 12 such that the mounting bracket 7 is positioned within the terminal box 2 (figs 5-7, [0048]-[0049], coupled to 12 through 9) and such that the baseplate 5 is positioned between the mounting bracket 7 and the adaptor 10 (fig 7); and 
selectively engaging the baseplate 5 with at least one fastener 9 that is inserted through an opening 8 in the mounting bracket 7 to compress the terminal box 2 and the adaptor 10 together (figs 5-7, [0048]-[0049], 9 engages 5 through 3-where 3 is part of 2), wherein engaging the baseplate 5 prevents rotation of the terminal box 2 relative to the adaptor 10 (figs 5-7, [0048]-[0050], since 9 fixes 2 to 10 inherently prevents rotation) and to seal an interior of the terminal box 2 and the adaptor 10 from an exterior environment (figs 3, 5 & 7, [0035]-[0036] & [0046]).
Dos Anjos discloses claim 13 except for rotatably coupling the annular terminal box to the adaptor.
Handwerker discloses rotatably coupling the annular terminal box 1 to the adaptor 5 (figs 1-3, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular terminal box of Dos so it is rotatably coupling the annular terminal box to the adaptor, as disclosed by Handwerker, in order to provide different position for holes of the terminal box, as taught by Handwerker ([0011] & [0027]-[0028]). It would be apparent that by modifying wall 11 of the adapter 10 and the channel in baseplate 5 (fig 3) of Dos Anjos to be round, that the terminal box will be rotatable on 11 and then fixed in position by screwing in fastener 9.
Re claim 14, Dos Anjos in view of Handwerker disclose claim 13 as discussed above. Dos Anjos is silent with respect to at least partially disengaging the at least one fastener from the baseplate to enable rotation of the terminal box relative to the adaptor.
Handwerker discloses at least partially disengaging the at least one fastener 4 (figs 1, [0028]-[0029]) to enable rotation of the terminal box 1 relative to the adaptor 5 (figs 1-3, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular terminal box of Dos Anjos in view of Handwerker so at least partially disengaging the at least one fastener to enable rotation of said terminal box relative to said adaptor, as disclosed by Handwerker, in order to provide different position for holes of the terminal box, as taught by Handwerker ([0011] & [0027]-[0028]). It is pointed out that Dos Anjos in view of Handwerker disclose at least partially disengaging the at least one fastener from the baseplate to enable rotation of the terminal box relative to said adaptor since: Dos Anjos discloses the fastener 9 engages the baseplate and the fastener 9 connects the terminal box 2 to the adapter 10. 
Re claim 15, Dos Anjos in view of Handwerker disclose claim 13 as discussed above. Dos Anjos further discloses fixedly coupling the annular adaptor 10 to the housing 1 comprises one of welding or integrally forming the annular adaptor 10 with the housing 1 (figs 5 & 7, [0034]).

Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Anjos in view of Handwerker and in further view of Ito (JP58212339, “Ito”, using machine translation).
Re claim 6, Dos Anjos in view of Handwerker disclose claim 1 as discussed above. Dos Anjos is silent with respect to a lead separator comprising a plurality of openings, said lead separator configured for insertion into an opening in the housing and positioned within said adaptor.
Ito discloses a lead separator 8 comprising a plurality of openings (figs 1-4, pg 1, indicated text, jig 6 holds wires 2 during filling of 8 forming opening in 8 filled w/ wires), said lead separator 8 configured for insertion into an opening in the housing 3 (figs 1-2 & below) and positioned within said adaptor 5 (figs 1-2).

    PNG
    media_image6.png
    533
    392
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and adapter of Dos Anjos in view of Handwerker with a lead separator comprising a plurality of openings, said lead separator configured for insertion into an opening in the housing and positioned within said adaptor, as disclosed by Ito, in order to seal the housing from dust, as taught by Ito (pg 1, lns 1-7 of indicated text). 
Re claim 17, Dos Anjos in view of Handwerker disclose claim 13 as discussed above. Dos Anjos further discloses forming a housing lead opening in the housing 1 (figs 2, 7 & above for claim 8, housing lead opening same as opening in figs above for claim 8), wherein the housing lead opening is positioned within the adaptor 10 (figs 7 & above for claim 8).
Dos Anjos is silent with respect to positioning a lead separator within the housing lead opening, wherein the lead separator includes a plurality of openings.
Ito discloses positioning a lead separator 8 within the housing lead opening (figs 1-2 & above for claim 6), wherein the lead separator 8 includes a plurality of openings (figs 1-4, pg 1, indicated text, jig 6 holds wires 2 during filling of 8 forming opening in 8 filled w/ wires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Dos Anjos in view of Handwerker to include positioning a lead separator within the housing lead opening, wherein the lead separator includes a plurality of openings, as disclosed by Ito, in order to seal the housing from dust, as taught by Ito (pg 1, lns 1-7 of indicated text). 
Re claim 18, Dos Anjos in view of Handwerker and Ito disclose claim 17 as discussed above. Dos Anjos further discloses aligning a portion of one of a pair of arcuate lead slots formed in the baseplate 5 with the housing lead opening (figs 8 & above for claim 8, corner of slots is arcuate). 
It is pointed out that Dos Anjos in view of Handwerker and Ito disclose aligning a portion of one of a pair of arcuate lead slots formed in the baseplate with the housing lead opening and the lead separator, since: Dos Anjos discloses the pair of slots are aligned with the housing lead opening; and Ito discloses the lead separator is in the housing lead opening.
Re claim 19, Dos Anjos in view of Handwerker disclose claim 18 as discussed above. Dos Anjos further discloses the aligning step comprises rotating the terminal box 2 relative to the adaptor 10 when the at least one fastener 9 is at least partially disengaged from the baseplate 5 to align the portion of one of the pair of arcuate lead slots with the housing lead opening (figs 5-7 & above for claim 8, “at least partially disengaged from the baseplate” includes when the fastener is not inserted in 5 or 7; when mounting box 2 on 10, 2 is rotated to be fitted to 11 which aligns the portion of arcuate lead slots with the housing lead opening). 
It is pointed out that Dos Anjos in view of Handwerker and Ito disclose to align the portion of one of the pair of arcuate lead slots with the lead separator, since: Dos Anjos discloses the pair of slots are aligned with the housing lead opening; and Ito discloses the lead separator is in the housing lead opening.


Allowable Subject Matter
Claims 5, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The main reason for allowing indicating claim 5 as allowable is the inclusion of the limitations, inter alia, of:
“The terminal box assembly of claim 1, wherein said mounting hub 24 comprises a circumferential groove 26 configured to receive said mounting bracket 56.”

    PNG
    media_image7.png
    784
    495
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    520
    540
    media_image8.png
    Greyscale

As seen in fig 4 above of the instant application, the terminal box 30 is mounted to the adapter 20 with the hub 26 inserted into the opening 38. The mounting bracket 36 is C-shaped and inserted into the circumferential groove 26. Then fasteners 60 are screwed into openings 58 in the bracket to push against the baseplate 36 of the junction box 30 at indentations 62, causing the junction box 30 to press against the adaptor 20 where o-ring 32 is located.

The closest prior art Dos Anjos and Moody, either alone or in combination, do not disclose the above limitations.
Dos Anjos discloses the mounting hub 12 receives the fastener 9 in a hole (figs 5 & 7), but does not disclose the mounting hub includes a circumferential groove that receives the mounting bracket.
Moody discloses the mounting bracket is located on the baseplate 30, the fastener 34 is inserted in the mounting bracket and the mounting hub 52 is inserted into the opening 32 in the terminal box 28. Moody does not disclose the mounting hub includes a circumferential groove that receives the mounting bracket.

The main reason for allowing indicating claim 16 as allowable is the inclusion of the limitations, inter alia, of:
“The method of claim 13, wherein coupling the mounting bracket 56 to the mounting hub 24 comprises positioning at least a portion of the mounting bracket 56 within a circumferential groove 26 defined near an end of the mounting hub 24.”
The closest prior art Dos Anjos and Moody, either alone or in combination, do not disclose the above limitations, in a similar manner as discussed above for claim 5.

The main reason for allowing indicating claim 11 as allowable is the inclusion of the limitations, inter alia, of:
“The terminal box assembly of claim 1, wherein said baseplate 36 comprises at least one indentation 62 configured to engage with said at least one fastener 60, wherein said at least one fastener 60 is configured to push against said indentation 62 to press said terminal box 30 toward said adaptor 20.”
The closest prior art Dos Anjos and Moody, either alone or in combination, do not disclose the above limitations.
Dos Anjos discloses the fastener 9 engages the baseplate 5 through the mounting bracket 7 and presses the baseplate and mounting bracket  to press the terminal box 2 toward the adaptor 10. Dos Anjos does not disclose the baseplate having an indention that engages with the fastener so the fastener pushes against the indention to press the terminal box toward the adaptor. Moody discloses a similar manner to press terminal box toward the adaptor as disclosed by Dos Anjos.

The main reason for allowing indicating claim 20 as allowable is the inclusion of the limitations, inter alia, of:
“The method of claim 13, wherein selectively engaging the baseplate 36 with the at least one fastener 60 comprises selectively engaging at least one indentation 62 formed in the baseplate 36 with the at least one fastener 60 such that the at least one fastener 60 is configured to push against the indentation 62 to press the terminal box 30 toward the adaptor 20.”
The closest prior art Dos Anjos and Moody, either alone or in combination, do not disclose the above limitations, in a similar manner as discussed above for claim 11.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nair et al. (US20140265682) has adaptor 510 with hub 512 inserted in the opening of terminal box 550 (figs 5-8).
Okamoto (US20040012276) discloses adaptor 3 with hub 31 inserted into the opening of the terminal box 50 that is rotatably mounted on adaptor 3 (figs 11-13, [0050]-[0051]).
Conley (US6608414) discloses adaptor 50 with hub 66 inserted into junction box 24 (figs 1-6).
Alfieri (US5223671) discloses round junction box 1 rotatably mounted to 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834